Citation Nr: 0309155	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
left ear hearing loss, tinnitus, gastroenteritis, headaches, 
and inner ear damage, and granted service connection for 
right ear hearing loss with a noncompensable evaluation.  The 
veteran appealed the evaluation of right ear hearing loss, 
service connection for left ear hearing loss, service 
connection for tinnitus, and service connection for 
gastroenteritis.

The veteran testified at an RO hearing in October 1999.  He 
also testified before the undersigned Veterans Law Judge at a 
video conference hearing in March 2001.  Transcripts of these 
hearings have been associated with the claims file.

The Board granted service connection for left ear hearing 
loss and bilateral tinnitus in an August 2001 decision.  In 
that decision, the Board also remanded the issues of service 
connection for gastroenteritis and entitlement to an initial 
compensable evaluation for bilateral hearing loss.  The Board 
instructed the RO to obtain certain medical records and to 
schedule the veteran for a gastrointestinal examination.

In an October 2001 rating decision, the RO effectuated the 
Board's decision and granted service connection for tinnitus 
and assigned a 10 percent evaluation.  That issue is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (holding that a notice of 
disagreement following a denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).  The RO also effectuated the grant of service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation for bilateral hearing loss.

In a January 2003 rating decision the RO granted service 
connection for irritable bowel syndrome (claimed as 
gastroenteritis) and that issue is no longer on appeal.  See 
Grantham, 114 F.3d at 1158-59.

This case has now been returned to the Board for further 
appellate review regarding an evaluation of bilateral hearing 
loss.


FINDING OF FACT

The most severe hearing loss findings during the pendency of 
this appeal have been average pure tone thresholds of 55 
decibels for the right ear and 41.25 decibels for the left 
ear, and speech recognition scores of 88 percent for the 
right ear and 84 percent for the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85 (1998); 
38 C.F.R. §§ 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a September 2001 letter to the veteran, the RO noted the 
issue of hearing loss evaluation and indicated that it needed 
evidence of recent treatment for the condition that the 
veteran was claiming.  In the August 1999 statement of the 
case, the RO provided the veteran with the text of the new 
regulation pertaining to hearing loss evaluation, 38 C.F.R. 
§ 4.85, as well as Tables VI, VIa, and VII, which did not 
change with the new regulation.  In the October 2001 rating 
decision and the December 2002 supplemental statement of the 
case, the RO provided the veteran with the text of the new 
regulation pertaining to exceptional patterns of hearing 
impairment, 38 C.F.R. § 4.86, which the RO indicated was 
effective June 10, 1999.  The supplemental statement of the 
case also provided him with the new regulation, 38 C.F.R. 
§ 3.159 explaining the provisions of the VCAA.  This notified 
him of the nature of the evidence VA would obtain and that 
which he should submit for his claim. 

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the September 2001 letter to the veteran, the RO 
indicated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to give the RO enough 
information about those records so that the RO could request 
them from the appropriate person or agency.  The RO indicated 
that it was still the veteran's responsibility to make sure 
that those records were received by the RO.  The statement of 
the case and supplemental statements of the case also 
informed him of what evidence had been obtained and 
considered by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the treatment records identified 
by the veteran, and, most significant, has obtained two 
audiometric examinations.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have essentially been met and that 
any technical deficiency is harmless error.  

II.  Factual Background

The veteran has reported a consistent hearing loss in both 
ears.  At a March 2001 video conference hearing before the 
undersigned Veterans Law Judge, the veteran stated that he 
had trouble understanding what people were saying to him, and 
that he would have to ask the person speaking to speak up or 
the veteran would have to put his head next to the speaker 
and watch his or her lips in order to understand what he or 
she was saying.  He noted that he had trouble hearing on a 
day-to-day basis.

In a February 1999 VA audiological examination report, the 
veteran stated that he had had a decrease in hearing acuity 
since 1970.  Pure tone thresholds, in decibels, were reported 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
65
LEFT
15
10
40
35
50

The average pure tone threshold for the right ear was 47.5 
(without counting the 500 decibel score), and the average 
pure tone threshold for the left ear was 33.75.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  The 
examiner stated that the audiological testing revealed 
essentially normal hearing acuity in the right ear and a 
mild, high frequency, sensorineural hearing loss in the left 
ear.  The examiner entered a diagnosis of mild-to-moderate 
sensorineural hearing loss bilaterally, with a subjective 
finding of difficulty hearing.

In a June 1999 private audiological evaluation report, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
65
75
LEFT
25
25
40
45
55

Pure tone average in the left ear was 41.25 decibels, and 
pure tone average in the right ear was 55 decibels.  Speech 
discrimination score in the left ear was 92 percent, and in 
the right ear was 88 percent.  The examiner noted that the 
veteran had bilateral asymmetrical sensorineural hearing 
loss, mild to moderate in the left ear and mild to severe in 
the right ear, with the worst hearing at 4 KHz bilaterally.  
Puretone thresholds were validated by speech recognition 
thresholds.  Word recognition was good to excellent in both 
ears but only at an elevated intensity level in the right 
ear.  There was normal middle ear function in both ears.  
Acoustic reflex decay was negative in both ears for a 
retrocochlear lesion.  Test results were considered to be 
valid with good test-retest reliability and agreement between 
puretone average and speech reception thresholds.  The 
examiner noted that the results were also consistent with 
noise exposure, and that the veteran was a hearing aid 
candidate, especially in the right ear.

In a May 2002 VA audiological evaluation report, the veteran 
reported that he had difficulty hearing in a variety of 
environments, and that he had a low tolerance for loud, high-
pitched voices.  Pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
65
65
LEFT
25
30
45
35
55

The average pure tone threshold for the right ear was 52.5 
and for the left ear was 41.25.  (The scores at 500 Hertz 
were not used in computing the average.)  Word recognition 
scores were 96 percent in the right ear and 84 percent in the 
left ear.  The examiner entered diagnoses of mild to moderate 
sensorineural hearing loss in both ears, with a low tolerance 
for loud, high-pitched voices, and recommended utilization of 
binaural amplification.

III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7 (2002).  Otherwise, the 
lower rating will be assigned.  See id.  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  See 64 Fed. Reg. 25202 (1999).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
bilateral hearing loss changed while his claim was pending.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  Table VIa was used only when the Chief of 
the Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Table VIa is used when the examiner certifies that 
the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2002).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2002).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2002).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for bilateral hearing loss.

At the time of the February 1999 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 47.5 decibels and an average 
puretone hearing loss in the left ear of 33.75 decibels, with 
88 percent speech discrimination in both the right and left 
ears, which translates to level II hearing in both the right 
and left ears under the old and new regulations.  See 
38 C.F.R. § 4.85, Table VI.  Applying Table VII, this equates 
to a noncompensable evaluation under the old and new 
regulations.  

At the time of the June 1999 private audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 55 decibels and an 
average puretone hearing loss in the left ear of 41.25 
decibels, with 88 percent speech discrimination in the right 
ear and 92 percent speech discrimination in the left ear.  
This translates to level II hearing in the right ear and 
level I hearing in the left ear under the old and new 
regulations.  See 38 C.F.R. § 4.85, Table VI.  Applying Table 
VII, this equates to a noncompensable evaluation under the 
old and new regulations.

At the time of the May 2002 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 52.5 decibels and an average puretone 
hearing loss in the left ear of 41.25 decibels, with speech 
discrimination scores of 96 percent in the right ear and 84 
percent in the left ear.  This translates to level I hearing 
in the right ear and level II hearing in the left ear under 
the old and new regulations.  See 38 C.F.R. § 4.85, Table VI.  
Applying Table VII, this equates to a noncompensable 
evaluation under the old and new regulations.  

In addition, a compensable evaluation is not warranted under 
Table VIa under either the previous or amended regulations.  
Table VIa under the previous regulation is not for 
application because it was not certified that there were 
language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1998).

Table VIa is not for application under the amended 
regulations because an examiner did not certify that use of 
the speech discrimination test was not appropriate because of 
language difficulties or inconsistent speech discrimination 
scores, nor was the veteran's puretone threshold 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), nor was the puretone threshold 
30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 
38 C.F.R. §§ 4.85(c), 4.86 (2002).

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for bilateral hearing loss, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence shows that the 
condition has not significantly changed and that a uniform 
rating, rather than a staged rating, is warranted.  

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The Board notes that the veteran 
is free to submit evidence at a future date in furtherance of 
the assignment of a higher current evaluation, such as recent 
audiological testing reports.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral hearing loss 
disability under the previous or amended regulations, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

